                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ANTONIO NATHANIEL SPEED,                         )
 #40750-044,                                      )
                                                  )
                Plaintiff,                        )
                                                  )
 vs.                                              )          Case No. 19-cv-00629-JPG
                                                  )
 B. TRUE,                                         )
 ASSOCIATE WARDEN COOPER,                         )
 LIEUTENANT McALLISTER,                           )
 LIEUTENANT BLAIR,                                )
 WINN,                                            )
 SCHREIBER,                                       )
 and JARRETT,                                     )
                                                  )
               Defendants.                        )

                               MEMORANDUM AND ORDER

GILBERT, District Judge:

       Plaintiff Antonio Speed is a former federal inmate at the United States Penitentiary located

in Marion, Illinois (“USP-Marion”). He filed this pro se action pursuant to Bivens v. Six Unknown

Named Agents, 403 U.S. 388 (1971), in order to challenge his placement in USP-Marion’s Prison

Camp on due process grounds. (Doc. 1, pp. 1-22). He seeks money damages. (Id. at p. 7).

       The Complaint is now before the Court for preliminary review under 28 U.S.C. § 1915A,

which requires the Court to screen prisoner complaints and filter out nonmeritorious claims.

28 U.S.C. § 1915A(a). The Court is required to dismiss any portion of the Complaint that is legally

frivolous or malicious, fails to state a claim for relief, or seeks money damages from a defendant

who is immune from relief. 28 U.S.C. § 1915A(b). At this juncture, the factual allegations in the

pro se Complaint are liberally construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816,

821 (7th Cir. 2009).



                                                1
                                                The Complaint

          Plaintiff’s statement of claim consists of the following single allegation:

          My constitutional rights were violated by the administration of Marion USP Prison
          Camp when it forced me to become a participant in their sanctions without a report
          and hearing programs upon my arrival at Marion USP Prison Camp 9118.

(Doc. 1, p. 6). In his request for relief, Plaintiff cites violations of his Fifth Amendment due

process rights. (Id. at p. 7). The Complaint includes various marked-up exhibits, such as a copy

of his Inmate Rights and Responsibilities (Id. at p. 10), a Program Statement for the Inmate

Discipline Program (Id. at pp. 11-13), and memoranda from Warden True (Id. at pp. 14-16), among

other documents. Plaintiff fails to explain why he submitted these exhibits. (Id. at pp. 1-21).

          Based on the allegation in the Complaint, the Court designates a single count in this pro se

action:

          Count 1:        Defendants violated Plaintiff’s Fifth Amendment right to due process of law
                          by placing him in USP-Marion’s Prison Camp without notice or a hearing.

The parties and the Court will use this designation in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any claim that is encompassed by the

allegations in the Complaint but not addressed herein is considered dismissed without

prejudice as inadequately pled under Twombly.1

                                                   Discussion

          Plaintiff’s one-sentence allegation falls woefully short of the pleading standards described

in Rule 8 of the Federal Rules of Civil Procedure and Twombly. He omits reference to the

defendants and to the acts or omissions that support his claim against them. Rule 8(a) requires “a

short and plain statement of the claim showing that the pleader is entitled to relief.” Plaintiff’s



1
  See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                         2
allegation is too short and too vague. The Complaint must set forth sufficient facts to give each

defendant “fair notice of what the . . . claim is and the grounds upon which it rests.” See Twombly,

550 U.S. at 555, 570 (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). Plaintiff has not set

forth enough facts to state a claim to relief that is plausible on its face. Id. As such, the Complaint

does not survive screening.

         Moreover, Plaintiff’s Fifth Amendment due process claim against the defendants is likely

foreclosed by the Supreme Court’s decision in Ziglar v. Abbasi, 137 U.S. 1843 (2017). In Ziglar,

the Supreme Court held that federal courts should not expand Bivens into contexts not officially

recognized by the Supreme Court, unless certain “special factors” counsel otherwise. Ziglar, 137

U.S. at 1859-60. The Court cited only three instances in which a Bivens remedy should be

recognized against federal officials: (1) Fourth Amendment claims involving unlawful searches

and seizures; (2) Fifth Amendment due process claims involving gender discrimination; and (3)

Eighth Amendment claims for inadequate medical treatment. Ziglar, 137 U.S. at 1854-55. Count

1 does not fit into any of these categories. See Goree v. Serio, 735 F. App’x 894 (7th Cir. 2018)

(claims premised on due process violations arising from administrative and disciplinary

proceedings not cognizable under Bivens and were properly dismissed at screening).

         In light of the above, the Court finds that Plaintiff’s Complaint does not survive screening

and shall be dismissed without prejudice. If Plaintiff wishes to pursue his claims any further, he

may file an amended complaint. However, Plaintiff is WARNED that his failure to comply with

the below deadline and instructions will result in dismissal of this action with prejudice and the

assessment of another “strike” within the meaning of 28 U.S.C. § 1915(g). See FED. R. CIV. P.

41(b).




                                                  3
                                           Disposition

       IT IS ORDERED that the Complaint, including COUNT 1, is DISMISSED without

prejudice for failure to state a claim upon which relief may be granted.

       Plaintiff is GRANTED leave to file a “First Amended Complaint” on or before January

17, 2020. Should Plaintiff fail to file his First Amended Complaint within the allotted time or

consistent with the instructions set forth in this Order, the entire case shall be dismissed with

prejudice for failure to comply with a court order and/or for failure to prosecute his claims. FED.

R. CIV. P. 41(b). See generally Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v.

Kamminga, 34 F.3d 466 (7th Cir. 1994); 28 U.S.C. § 1915(e)(2). The dismissal shall also count

as another “strike” under 28 U.S.C. § 1915(g).

       It is strongly recommended that Plaintiff use the civil rights complaint form designed for

use in this District. He should label the form, “First Amended Complaint,” and he should use the

case number for this action (No. 19-cv-00629-JPG). To enable Plaintiff to comply with this Order,

the CLERK is DIRECTED to mail Plaintiff a blank civil rights complaint form.

       An amended complaint supersedes and replaces the original complaint, rendering the

original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n. 1

(7th Cir. 2004). Therefore, the Court generally will not accept piecemeal amendments to the

original Complaint. The First Amended Complaint must stand on its own without reference to any

previous pleading. Plaintiff must re-file any exhibits he wishes the Court to consider along with

it. The First Amended Complaint is subject to review pursuant to 28 U.S.C. § 1915A.

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days



                                                 4
after a transfer or other change in address occurs. Failure to comply with this Order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: 12/20/2019

                                                     s/J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     United States District Judge




                                                5
